Citation Nr: 1614081	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a chest disability.

4.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

When the case was previously before the Board in June 2010, the issues currently before the Board were remanded for additional development.  In addition, in June 2010 the Board remanded the issues of entitlement to increased ratings for anxiety disorder and bilateral ingrown toenails in order for the RO to issue a statement of the case on these issues.  In August 2014 the RO issued a statement of the case on these issues.  The Veteran did not perfect an appeal with respect to these two issues.  Therefore, they are not currently on appeal before the Board.

The issues of entitlement to service connection for a left shoulder disability, bilateral pes planus, and a chest disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral giant papillary conjunctivitis is at least as likely as not etiologically related to active service.


CONCLUSION OF LAW

Bilateral giant papillary conjunctivitis was incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral giant papillary conjunctivitis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he is entitled to service connection for an eye disability because it was incurred in service.  Service treatment records dated in February 2002 reflect that the Veteran complained of itching and irritated eyes.  In October 2003, the Veteran reported having ocular allergies.  A Report of Medical History and a Report of Medical Assessment dated in December 2005 for separation purposes reflect that the Veteran reported protein buildup in both eyes.

The post-service medical evidence includes a February 2012 VA examination which reflects an opinion that the Veteran's current giant papillary conjunctivitis is at least as likely as not related to the in-service injury, event, or illness.  The examiner reasoned that this condition is associated with excessive soft contact lens wear.  The examiner indicated that medical records from Loma Linda VA Medical Center dated in May 2010 reflect diagnosis of giant papillary conjunctivitis.  The examiner noted that the Veteran reported that while performing military duties in 2002 with military canine police unit, which required long hours, he was unable to perform his duties using spectacles and opted for extended wear soft contacts.  He reported difficulty with vision, eye comfort, and light sensitivity due to soft contact lens wear.  

While no current eye disability was found at the July 2014 or February 2012 VA examinations, the Board finds that service connection is warranted for bilateral giant papillary conjunctivitis based upon the May 2010 diagnosis and February 2012 medical opinion.  The medical opinion is based upon review of the claims file, examination of the Veteran, and it is adequately supported by a rationale based on the evidence of record.  There is no contrary medical opinion.

The Board also notes that myopia was diagnosed by the July 2014 VA examiner.  The examiner opined that myopia is related to natural progression of visual decrease and is not clinically related to either contact wear or occasional protein development of the eyes due to contact lens wear and potential over-wear of the lenses.  In any event, under 38 C.F.R. § 3.303(c), certain conditions are not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  Refractive error of the eyes due to such eye disorders as myopia is not a disease for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

In sum, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral giant papillary conjunctivitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (2015).



ORDER

Entitlement to service connection for bilateral giant papillary conjunctivitis is granted.


REMAND

The June 2010 remand instructed the RO to schedule the Veteran for VA examinations in order to determine the nature and etiology of any left shoulder disability and any chest disability.  The remand also instructed the RO to schedule the Veteran for a VA examination in order to determine whether the evidence shows that pes planus worsened during service.

The Veteran underwent VA examinations in February 2012 and July 2014.

The February 2012 VA examination report reflects a diagnosis of left shoulder strain, but does not contain any opinion regarding the etiology of such disability.  The July 2014 VA examination report reflects that there is no diagnosis of any left shoulder disability and does not contain any medical opinion.  The July 2014 VA heart and muscle examination reports reflect a diagnosis of arrhythmia, left ventricular hypertrophy, and costochondritis, but do not contain any opinion regarding the etiology of such.  Moreover, the July 2014 and February 2012 VA examination reports reflect that there is no diagnosis of pes planus and they contain no medical opinions.  The February 2012 VA examination report even indicates that the Veteran has never been diagnosed with pes planus.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, no opinion was provided regarding the currently diagnosed left shoulder strain, arrhythmia, costochondritis, or left ventricular hypertrophy, and there is no opinion regarding aggravation of pes planus during service.  Therefore, a remand is required for addendum medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2014 VA shoulder examiner in order to obtain an addendum opinion regarding the etiology of the left shoulder strain diagnosed at the February 2012 VA examination.

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder strain (which was diagnosed at the February 2012 VA examination) is related to service, to include the complaints of shoulder pain noted in the December 2005 Report of Medical Assessment and Report of Medical History, both for separation purposes.  The examiner should ignore the lack of a left shoulder diagnosis at the July 2014 examination and focus solely on the diagnosis of left shoulder strain in February 2012.  

A complete rationale must be provided for any opinion given.

If the July 2014 VA examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.  

2.  Return the claims file to the July 2014 VA heart examiner in order to obtain an addendum opinion regarding the etiology of the Veteran's left ventricular hypertrophy and arrhythmia (diagnosed by the July 2014 echocardiogram) and costochondritis (diagnosed by the July 2014 VA muscle examination).

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ventricular hypertrophy, arrhythmia, and/or costochondritis is/are related to service, to include the complaints of chest pain noted in the December 2005 Report of Medical Assessment and Report of Medical History, both for separation purposes.  

A complete rationale must be provided for any opinion given.

If the July 2014 VA examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.  

3.  Return the claims file to the July 2014 VA foot examiner in order to obtain an addendum opinion regarding the etiology of the Veteran's pes planus.

Regardless of any lack of diagnosis of pes planus at the July 2014 VA examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing pes planus underwent an increase in severity during active service?

If the pes planus underwent an increase in severity during service, is there clear and unmistakable evidence that the pre-existing pes planus was not aggravated by service beyond the natural progression of the disability?

The examiner should address the December 2005 complaint of flat feet/fallen arches and the Veteran's statements that he has had bilateral foot pain since basic training.  

A complete rationale must be provided for any opinion given.

If the July 2014 VA examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


